K2 GMOF HOLDINGS CORPORATION INVESTMENT MANAGEMENT AGREEMENT THIS INVESTMENT MANAGEMENT AGREEMENT, dated as of May 16, 2016, is made between K2 GMOF HOLDINGS CORPORATION, a Cayman Islands exempted company (the “Corporation”), and K2/D&S MANAGEMENT CO., L.L.C., a Delaware limited liability company (the “Manager”). WHEREAS, Franklin K2 Global Macro Opportunities Fund (the “Fund”), a series of Franklin Alternative Strategies Funds, is an investment company registered with the U.S. Securities and Exchange Commission pursuant to the Investment Company Act of 1940; and WHEREAS, the Corporation, is a wholly-owned subsidiary of the Fund which was established in order to facilitate the implementation of the Fund’s investment strategy; and WHEREAS, the Corporation desires to avail itself of the services, information, advice, assistance and facilities of an investment manager and to have an investment manager perform various management, statistical, research, investment advisory, administrative and other services for the Corporation; and WHEREAS, the Manager is registered as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”), is engaged in the business of rendering management, investment advisory, counseling and supervisory services to investment companies and other investment counseling clients, and desires to provide these services to the Corporation. NOW THEREFORE, in consideration of the terms and conditions hereinafter set forth, it is mutually agreed as follows: 1. Employment of the Manager. The Corporation hereby employs the Manager to manage the investment and reinvestment of the Corporation’s assets (“Assets”), to administer its affairs and to provide or procure, as applicable, the administrative and other services described in Section 2.C. of this Agreement, as may be supplemented from time to time, subject to the oversight of the Corporation’s sole director (the “Sole Director”), for the period and on the terms hereinafter set forth. The Manager hereby accepts such employment and agrees during such period to render the services and to assume the obligations herein set forth for the compensation herein provided. The Manager shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized (whether herein or otherwise), have no authority to act for or represent the Corporation in any way or otherwise be deemed an agent of the Corporation. 2. Obligations of and Services to be Provided by the Manager. The Manager undertakes to provide the services hereinafter set forth and to assume the following obligations: # 1446301 v. 1 A. Investment Management Services. (a) The Manager shall provide certain investment advisory services for the Corporation, including (i) being responsible for allocating, reallocating and monitoring the Assets for investment and reinvestment among itself and the various subadvisers to the Corporation, as may be retained from time to time by the Manager (a “Subadviser”), (ii) managing the investment and reinvestment of that portion of the Assets (which amount may be $0) allocated from time to time for investment in private and registered investment funds, and (iii) managing the investment and reinvestment of that portion of the Assets that is not otherwise managed by a Subadviser (together, the “Manager’s Portion”), including, but not limited to, that portion allocated from time to time for investment in cash and cash equivalent instruments for cash management purposes, all in accordance with the investment goals and policies of the Corporation, and any directions which the Corporation’s Sole Director, with respect to the Assets, may issue from time to time. In pursuance of the foregoing, the Manager shall make all determinations with respect to the allocation of the Assets among itself and the Subadvisers and the purchase and sale of the Corporation’s investment securities within the Manager’s Portion, and shall take such steps as may be necessary to implement the same, except to the extent otherwise delegated to a Subadviser. Such determinations and services shall include determining the manner in which any voting rights, rights to consent to corporate action and any other rights pertaining to the Corporation’s investment securities shall be exercised. The Manager shall render or cause to be rendered regular reports to the Corporation and its Sole Director and at such other times as may be reasonably requested by the Corporation’s Sole Director, of (i) the decisions made with respect to the investment of the Assets, the allocation of the Assets among itself and the Subadvisers and the purchase and sale of investment securities, (ii) the reasons for such decisions, and (iii) the extent to which those decisions have been implemented. (b) The Manager, subject to and in accordance with any directions which the Corporation’s Sole Director may issue from time to time, shall place, in the name of the Corporation and with respect to the Manager’s Portion, orders for the execution of securities transactions. When placing such orders, the Manager shall seek to obtain the best net price and execution for the Corporation, but this requirement shall not be deemed to obligate the Manager to place any order solely on the basis of obtaining the lowest commission rate if the other standards set forth in this section have been satisfied. The parties recognize that there are likely to be many cases in which different brokers are equally able to provide such best price and execution and that, in selecting among such brokers with respect to particular trades, it is desirable to choose those brokers who furnish research, statistical, quotations and other information to the Manager in accordance with the standards set forth below.
